EXHIBIT 10.1




AMENDMENT TO

ARTICLES OF INCORPORATION OF

FORCE PROTECTION VIDEO EQUIPMENT CORP.




THE UNDERSIGNED, being the president of Force Protection Video Equipment Corp.
does hereby amend the Articles of Incorporation effective December 8, 2017, as
follows:




ARTICLE IV

SHARES




The authorized common stock of this corporation shall be increased to
2,000,000,000 shares of common stock, $0.0001 par value. And the authorized
Series A Preferred Stock shall be increased to 15,000,0000 shares, $0.0001 par
value.







I hereby certify that the following was adopted by a majority vote of the
shareholders and directors of the corporation on December 8, 2017 and that the
number of votes cast was sufficient for approval.




IN WITNESS WHEREOF, I have hereunto subscribed to and executed this Amendment to
Articles of Incorporation on December 8, 2017













/s/Paul Feldman

Paul Feldman, President



